Title: From George Washington to Major General William Heath, 18–19 April 1777
From: Washington, George
To: Heath, William

 

Dear Sir
Head Quarters Morris Town 18[-19]th Apl 1777

I have your favr of the 28th March and 1st of this Month. I have, in my several late letters, wrote to you so fully upon the necessity of forwarding the Troops to Ticonderoga and peekskill, that I need only to refer you to them, and to beg your Attention to the several Matters recommended in them.
 You will be kind enough not only to insist upon, but to see that the Feild Officers do not stay behind their Regiments, it is a most scandalous practice, and Genl Wayne complains of it with great justice. pray let Arms and proper Cloaths be forwarded to those who marched without them.
I am surprized that Monsieur Fanueil never advised his Officers that Congress did not approve of his Scheme for raising a Regiment. They have given him the Rank of Colonel without pay or Rations. You will therefore be pleased to inform the French Gentlemen of this, and let them know, that as Congress have not thought proper to approve of their proposals, it is not in my power to provide for them.
Congress have come to the following Resolve respecting the Chevalier de Borre. Resolved, That the Chevalier P[r]eudhomme de Borre have the Rank and pay of a Brigadier General in the Army of the united States of America from the 1st day of December last, according to compact made between him and the Honble Silas Dean Esqr.
I have wrote to Monsr Borre myself and have desired him to come forward. If the Six Months was advanced to him by way of Gratuity, he must get the matter confirmed by Congress, for I have no power to allow any such thing.
Inclosed you have sundry Resolutions of Congress for the Regulation of the paymaster General’s, Commissary of Musters and Hospital Department, and some amendments to the Articles of War. You will also observe that the pay of Majors of Brigade is augmented to 50 dollars ⅌ Mo. and that of Chaplain to 40 dollars ⅌ Mo. to take place from 12th Instant. I am dear Sir Your most obt Servt

Go: Washington


19th Yours of the 9th is this Moment come to hand. There certainly must be either roguery or gross ignorance in your powder Makers, because the powder made in the other States is esteemed better than that imported from Europe. It is a matter of so much importance, that it should be strictly inquired into. If the Continental Frigates are ready for Sea, they certainly must not wait, but must have a supply from Mr Langdon. But where is the necessity of keeping any more of that quantity in your State at present? If the powder Manufacturers are made to

do their duty, they will soon make up a considerable quantity, and if there should be any appearance of danger, of which I confess I do not at present see the least sign, you may have a supply from the Magazine at Springfeild—The Troops inlisted for three Years are intitled to the Bounty in land, by a Resolve of Congress.
You will perceive by the printed Resolves sent you this day, that the pay of Regimental Surgeons is increased to 12/lawful ⅌ day.
I am unable to supply your wants of Money at present, but will make a representation to Congress, and I would advise Mr Hancock to do the same. He ought to make timely Requisitions to them. Yrs as before


Go: Washington
